Citation Nr: 1604478	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 80 percent prior to July 1, 2014, and in excess of 40 percent as of July 1, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and Daughter


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to March 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that an April 2014 rating decision reduced the rating for the service-connected seizure disorder to 40 percent disabling, effective July 1, 2014.

The Veteran provided testimony at a November 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a psychiatric disability, to include as secondary to a service-connected seizure disorder, has been raised by the record in the November 2015 Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Prior to July 1, 2014, the Veteran's seizure disability was manifested by at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly, but not averaging at least 1 major seizure per month over the last year.

2.  As of July 1, 2014, the Veteran's seizure disability was manifested by at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly, but not averaging at least 1 major seizure per month over the last year.

3.  Resolving all reasonable doubt in favor of the Veteran, the competent evidence shows that service-connected seizure disorder precludes the Veteran from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to July 1, 2014, the criteria for a rating in excess of 80 percent, for a seizure disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.121, 4.122, 4.124a, Diagnostic Code 8910 (2015).

2.  As of July 1, 2014, the criteria for a rating of 80 percent, but not higher, for a seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.121, 4.122, 4.124a, Diagnostic Code 8910 (2015).

3.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a December 2009 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's seizure disorder is currently rated 80 percent prior to July 1, 2014, and 40 percent disabling as of July 1, 2014, under Diagnostic Code 8910.  38 C.F.R. § 4.124a (2015).  Under Diagnostic Code 8910 (grand mal epilepsy), a 40 percent rating is warranted for at least 1 major seizure during the preceding 6 months or 2 major seizures in the last year, or 5 to 8 minor seizures weekly; a 60 percent rating is warranted for averaging at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures weekly; an 80 percent rating is warranted for averaging at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly; and a 100 percent rating for averaging at least 1 major seizure per month over the last year. 

A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8910, Note (1), (2) (2015).

The General Rating Formula for Major and Minor Epileptic Seizures provides that there will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a, Note (3) (2015).

The evidence includes a copy of the Veteran's personal calendar noting the frequency of his seizures and medical appointments with approximately 1 seizure noted every 3 months.

In August 2012, a private physician reviewed the claims folder and opined that the Veteran was unable to sustain any competitive employment.  The physician found the Veteran's complaints of feeling tired on medications and feeling "spaced out."  The conclusion was that due to the unpredictability of seizure episodes and the Veteran's feeling fatigue and tired, it was opined that the Veteran was unable to sustain any gainful employment that was working 8 hours a day and 40 hours a week.

On VA examination in October 2013, the Veteran reported that his seizures occurred at any time without obvious trigger and that he had less frequent seizure activity compared with the past.  The examiner noted the Veteran had generalized tonic-clonic convulsions, episodes of memory abnormalities, and episodes of speech disturbances.  It was noted the Veteran had 2 minor seizures over the past 6 month and at least 1 major seizure in the past 2 years averaging at least 1 in the past 6 months.  It was noted the Veteran had at least 2 psychomotor seizures in the past year with less than 1 in the past 6 months.  The examiner noted having seizures would limit the Veteran's ability to drive and function.  

The October 2013 examiner concluded that the Veteran's seizures would significantly restrict his ability to obtain gainful employment as grand mal seizures are a large liability risk for employers.  The examiner stated that the Veteran could significantly injure himself or others in either active or sedentary employment should one occur.  It was noted the Veteran would also require alternative transportation as he could not drive due to the condition. 

In a November 2015 letter, a VA nurse practitioner found the Veteran had two types of spells, larger generalized tonic- clonic seizures which occurred every 3 to 4 months.  The last seizure of this type occurred late October 2015.  Seizures occur without warning while awake or asleep; often with falls if standing, and consist of generalized arm and leg stiffening and shaking for 1 to 2 minutes, at times accompanied by tongue biting or urinary incontinence, followed by confusion for approximately one hour.  It was noted the Veteran also has episodes described by his daughters as mini-seizures, not recalled by the Veteran, described as behavioral arrest and speech pauses with poor responsiveness while conversing lasting about a minute followed by confusion for 1 to 2 minutes occurring weekly.  The nurse practitioner noted that Veteran was adherent with anti-epileptic medication twice per day and that the Veteran was to avoid driving, operating dangerous machinery, use of water alone, heights, and cooking over an open flame.

In the November 2015 Board hearing, the Veteran testified that he could not drive to seizures.  He stated that he could not type because of hand tremors and effects of the medication used to treat the tremors.  He further stated that medical professionals had advised him to refrain from using machinery, climbing ladders, using water, fire, electricity, or the stairs.   


Based on the evidence of record, for the entire period on appeal, the Board finds that the overall disability picture presented is most consistent with an 80 percent disability rating averaging 1 major seizure in 3 months over the last year.  While the Veteran reports some respite in symptoms due to medication, the Veteran reports and the November 2015 examiner found the Veteran had larger generalized tonic- clonic seizures every 3 to 4 months.  Therefore, a rating of 80 percent disabling, and not higher, is granted throughout the appeal.  

The Veteran does not contend and there is no evidence to demonstrate that the Veteran had 1 major seizure per month during the past year.  Therefore, a 100 percent rating is not warranted at any point during the appeal.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the grand mal seizures reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  Here the record shows that the manifestations of the disability are contemplated by the schedular criteria, to specifically include the Veteran's contentions regarding frequency.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the weight of the credible evidence demonstrates that the Veteran's seizure disorder warrants an 80 percent rating, but no higher, for the entire period under consideration.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).

TDIU

It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2015).

The Veteran has an 80 percent rating for seizure disorders throughout this appeal.  Thus, the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a).  The remaining question is whether the Veteran's service-connected seizure disorder causes him to be unable to secure or follow a substantially gainful occupation for the period on appeal.  This inquiry includes consideration of his work experience, training, and education.

After a review of the evidence, the Board finds that the Veteran's seizure symptoms have remained consistent throughout the appeal and are best described as causing him to not be able to sustain employment due to seizure symptoms.  The Board finds probative the August 2012 private opinion addressing the unpredictability of the Veteran's seizure episodes and the October 2013 VA examiner's conclusion that the Veteran could significantly injure himself or others in active or sedentary employment should a seizure occur.  The Board finds that the Veteran, based on functional limitations as a result of seizure symptomatology, is unable to retain employment.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an 80 percent rating for a seizure disorder, but not higher, as of July 1, 2014, is granted.

Entitlement to a rating in excess of 80 percent for seizure disorder throughout the period on appeal is denied.

Entitlement to TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


